—In an action for a divorce and ancillary relief, the defendant appeals from so much of an order of the Supreme Court, Kings County (Rigler, J.), dated July 18, 2000, as, after trial, awarded the plaintiff one-half of the value of his enhanced earning capacity as a result of a law degree he obtained during the marriage.
Ordered that the order is modified by deleting the provision thereof awarding the plaintiff one-half of the value of the defendant’s enhanced earning capacity and substituting therefor a provision awarding her 40% of such value; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements, and the matter is remitted to the Supreme Court for a recalculation of the plaintiff’s award.
Contrary to the appellant’s contention, the Supreme Court *283properly awarded the plaintiff a portion of his enhanced earning capacity arising from a law degree he obtained during the marriage (see, Domestic Relations Law § 236 [B] [1] [c]; O’Brien v O’Brien, 66 NY2d 576; Vainchenker v Vainchenker, 242 AD2d 620). However, we find that the plaintiff’s contributions to the earning of the degree warranted an award of only 40% of the value of the same (see, Morrongiello v Paulsen, 195 AD2d 594).
The appellant’s remaining contentions are without merit. Ritter, J. P., Santucci, Feuerstein and Adams, JJ., concur.